NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2485-19

STATE OF NEW JERSEY,

     Plaintiff-Respondent,          APPROVED FOR PUBLICATION

                                             July 20, 2021
v.
                                        APPELLATE DIVISION
LAUREN M. DORFF,
a/k/a LAUREN DORFF,

     Defendant-Appellant.
________________________

           Submitted May 17, 2021 – Decided July 20, 2021

           Before Judges Fasciale, Mayer and Susswein.

           On appeal from the Superior Court of New Jersey,
           Law Division, Cape May County, Indictment No. 18-
           10-0804.

           Neil Law Practice, attorneys for appellant (John R.
           Stein, of counsel; Durann Neil, Jr., on the brief).

           Jeffrey H. Sutherland, Cape May County Prosecutor,
           attorney for respondent (Gretchen A. Pickering,
           Senior Assistant Prosecutor, of counsel and on the
           brief).

     The opinion of the court was delivered by

SUSSWEIN, J.A.D.
       Defendant, Lauren M. Dorff, appeals from her guilty plea conviction for

first-degree strict liability for drug-induced death. She contends the trial court

erred by denying her motion to suppress statements she gave to police during

two separate stationhouse interrogations.        During the first interrogation

session, defendant admitted she obtained money from the victim on the day he

died but claimed she had borrowed the money and denied selling him drugs or

having any involvement in his overdose death. Defendant contends her first

interrogation statement was given involuntarily.            During the second

interrogation session, defendant eventually admitted she sold the victim

controlled dangerous substances (CDS) prior to his fatal overdose. She asserts

that admission was made only after the interrogating detectives failed to honor

her repeated requests to speak to an attorney.

       After carefully reviewing the record in view of the applicable legal

principles, we affirm the trial court's ruling that defendant's first statement was

voluntarily made and admissible. However, we conclude defendant's Miranda1

rights were violated during the second stationhouse interrogation when a

detective told her that if she did not do anything wrong, she did not need an

attorney.    That offhand advice—made in the context of responding to


1
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                                            A-2485-19
                                        2
defendant's uncertainty as to whether she should speak to an attorney—

arrogated one of the fundamental tenets of Miranda and undercut the warnings

that had been read to her at the start of the interrogation session by

impermissibly burdening the right to counsel. We therefore are constraine d to

reverse that part of the trial court's order denying defendant's motion to

suppress the statement given at the second interrogation.

                                       I.

      In October 2018, a Cape May County grand jury indicted defendant for

third-degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and 2C:35-5(b)(5), and first-degree strict liability for drug-induced

death, N.J.S.A. 2C:35-9(a).2    In April 2019, defendant moved to suppress

statements she made to law enforcement during interrogations conducted on

July 22, 2018 and August 10, 2018. On June 6, 2019, the trial court convened

an evidentiary hearing at which the detectives who conducted the

interrogations testified and the video recordings of the interrogation sessions

were played back. On July 11, 2019, the trial court rendered a written opinion

denying defendant's motion.


2
    The indictment also charged two other individuals for their roles in
distributing the CDS that eventually caused the victim's overdose death. They
are not parties to this appeal.


                                                                        A-2485-19
                                       3
      On November 21, 2019, defendant pled guilty to the count charging

strict liability for drug-induced death.3 In exchange for the guilty plea, the

State agreed to recommend a sentence of eight years in prison, subject to the

No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      We briefly recount the facts relevant to this appeal, focusing on portions

of the second interrogation when defendant repeatedly referred to her right to

consult with an attorney.     On July 21, 2018, the victim, Eric Nolan, was

discovered dead of an apparent drug overdose.          Defendant and the victim

shared a child together and had an on-off relationship spanning many years.


3
    We note the record before us does not include a transcript of the plea
hearing. The handwritten plea form included in the State's appendix does not
indicate that defendant expressly preserved the right to challenge the denial of
her motion to suppress her statements. See State v. Knight, 183 N.J. 449, 470
(2005) ("Generally, a defendant who pleads guilty is prohibited from raising,
on appeal, the contention that the State violated his [or her] constitutional
rights prior to the plea." (quoting State v. Crawley, 149 N.J. 310, 316 (1997)));
cf. R. 3:9-3(f) (authorizing conditional pleas only with the consent of the court
and prosecutor), and R. 3:5-7(d) (automatically preserving a defendant's right
to challenge denial of a motion to suppress physical evidence).

   However, the State does not argue on appeal that defendant is prohibited
from raising the contention that her Fifth Amendment rights were violated
during the interrogation sessions; rather, the State only argues in its letter brief
that the motion to suppress was properly denied on the merits. Accordingly,
we deem the State to have waived any argument that defendant's Fifth
Amendment contentions were not preserved for appellate review. See
Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) ("An issue
not briefed on appeal is deemed waived.").


                                                                             A-2485-19
                                         4
         The first interrogation was conducted on July 22, 2018 at the Lower

Township police station by a Lower Township Police Department (LTPD)

detective and a Cape May County Prosecutor's Office (CMCPO) detective.

The second interrogation was conducted on August 10, 2018 at the Cape May

County Prosecutor's Office by those same detectives.            Both stationhouse

interrogations were electronically recorded in accordance with Rule 3:17. The

detectives read defendant her Miranda rights and on both occasions presented

her with a written form memorializing those rights.

         During the first interrogation, defendant admitted that she and the victim

had once been romantically involved, they had a child together, and they both

suffered from opiate addiction. She also acknowledged she obtained money

from the victim on the day of his overdose, though she claimed it was a loan

and not the proceeds of a drug transaction. She denied any involvement in

Nolan's death, and maintained she had not sold him the pills that led to the

fatal overdose. At the end of the first interrogation, the detectives informed

defendant they were taking her cellphone to search it. Defendant complied

with their request for the passcode to unlock the phone and access its stored

data.4


4
   Defendant does not contest the seizure of the phone, the demand for the
passcode, or the search of the data stored in the phone.

                                                                            A-2485-19
                                          5
      At the second interrogation, immediately after the Miranda warnings

were administered, defendant made several references to the need for her to

have an attorney. To facilitate our analysis, we excerpt and reproduce each

reference and the colloquy that followed: 5

         First Reference

         LTPD          Okay. Today's date is August 10th, 2018.
         Detective:    The time now is 07:02 hours. We're at the
                       Cape May County Prosecutor's Office.

         Defendant:    Do I need to get a lawyer? [6]
         LTPD          That's up to you. I can't give you legal
         Detective:    advice if you want an attorney or not. But
                       we wanna speak to ya today about this so.

         Second Reference


5
   Our independent review of the record reveals several significant disparities
between the transcript of the video-recorded August 10, 2018 interrogation
that was marked as Exhibit S-6 and the transcript of the July 6, 2019
suppression hearing at which the video recording of the interrogation was
played in open court and audio-recorded on CourtSmart. Neither the State nor
defendant mention these disparities in their appellate submissions.
Presumably, the transcript of the interrogation session that was introduced as
an exhibit was reviewed by the parties before the suppression hearing and is
accurate. In its July 11, 2019 written opinion, moreover, the trial court cites to
and analyzes the transcript of the interrogation marked as Exhibit S-6.
Accordingly, we rely on that version as well. We indicate in footnotes the
differences between the two transcriptions to the extent those disparities might
be relevant to the fact-sensitive issues raised on appeal.
6
  The transcript of the suppression hearing reads: "Can I maybe get a lawyer."
This disparity between the two transcriptions is significant. See infra note 9.


                                                                           A-2485-19
                                        6
         Defendant:   I don't know how, how to trust you guys.

         CMCPO        Well how—(inaudible)—the story.         Here's
         Detective:   how it goes—

         Defendant:   That's why I feel I might need a lawyer.

         CMCPO        Well, I mean that's a decision you need to
         Detective:   make.

         Defendant:   You know that scares me too.

         CMCPO        But if you didn't do anything, you certainly
         Detective:   don't need to have, I mean that's—[7]

         Defendant:   I didn't.   I feel like I didn't do anything
                      wrong.
         CMCPO        But that's how—(inaudible).
         Detective:

         Defendant:   But it's like still scary this whole situation.
                      The fact that I don't know, you know like
                      maybe I need a lawyer.

         CMCPO        That's, that's something you have to decide.
         Detective:   That's a decision we can't influence you
                      either way. But—(inaudible).



         Third Reference

         CMCPO        You have two children you have to think
         Detective:   about.


7
  The transcript of the suppression hearing reads: "That's a decision you have
to make. But if you didn't do anything wrong you certainly don't need to have
one. I mean that's—." See infra note 11 (discussing the disparity between the
two transcription versions).


                                                                        A-2485-19
                                       7
        Defendant:    Yeah and that's why I feel like I need a
                      lawyer.
        CMCPO         You have to make that decision and you
        Detective:    have to—and that's a decision before we
                      move forward you have to make.


        Fourth Reference
        CMCPO         And we already, we know what happened. I
        Detective:    told ya we have—there's a lot and there's
                      gonna be more information coming forward
                      in the next short amount of time and you
                      know that as well as I do. So this is, this is
                      the most important part right now, is that
                      you tell your side. And since—
        Defendant:    Am I supposed to do that without a lawyer
                      though?
        CMCPO         Listen, I'm not going to talk about this
        Detective:    lawyer anymore, you have to make a
                      decision. You have to make a decision. I'm
                      not—I can't answer for you one way or
                      another. [8] You understand that right?
        Defendant:    Yeah, I know.
        CMCPO         And this is, this is, this is the grown up
        Detective:    world. So now you have to make a decision
                      one or the other. And your decision, the
                      minute you tell if you want an attorney,
                      that's fine you know. All our conversations
                      stop. You can tell us you want to continue
                      to talk to us and that's fine. Then our

8
  The transcript of the suppression hearing reads: "I'm not—I can't influence
you one way or the other."


                                                                       A-2485-19
                                      8
                     conversation is you get to tell your story and
                     it's as simple as that. I can't—again I'm
                     being very honest.

        Defendant:   I can help as much as I can until I feel
                     uncomfortable. Can I then get a lawyer?
        CMCPO        You can, you can do—yeah. Just like you
        Detective:   were told in—just the way you read it. You
                     can talk and you can stop whenever you
                     want to. That's up to you. Do you want to
                     talk to us?

        Defendant:   As much as I, as much as I feel comfortable
                     with yeah, if that's okay?
        CMCPO        That's fine.    This is—these are your
        Detective:   decisions. I'm not here to influence you one
                     way or another. So here's the story, if you
                     want to talk to us without an attorney. Is
                     that what you want to do right now?

        Defendant:   Yeah, at the moment yes.



     Following this last exchange, defendant admitted in response to

questions that she provided the victim with pills that she believed to be

Percocet, a CDS.

     Defendant raises the following contentions for our consideration:

           POINT I

           THE TRIAL COURT ERRED IN DENYING
           DEFENDANT'S MOTION TO SUPPRESS HER
           STATEMENTS BECAUSE DEFENDANT DID NOT
           KNOWINGLY,     INTELLIGENTLY,    AND
           VOLUNTARILY WAIVE HER MIRANDA RIGHTS

                                                                         A-2485-19
                                     9
            PRIOR TO CUSTODIAL INTERROGATIONS (raised
            below).

            POINT II

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION TO SUPPRESS HER
            SECOND    STATEMENT        BECAUSE THE
            DETECTIVES FAILED TO SCRUPULOUSLY
            HONOR DEFENDANT'S INVOCATION OF RIGHT
            TO COUNSEL (raised below).

                                        II.

      We first address defendant's contention she did not knowingly,

intelligently, and voluntarily waive her Miranda rights at the first stationhouse

interrogation on July 22, 2018, and that her statement was involuntary

considering the totality of the circumstances.      She argues she had a prior

personal relationship with the LTPD detective. She also claims the detectives

coerced her to talk by interrupting her as she was making a relevant statement

and by changing the subject to her children as she was speaking. We reject

those contentions and affirm the admissibility of the statement made during the

first interrogation session substantially for the reasons stated by the trial court

in its written opinion. We add the following comments.

      When reviewing the denial of a motion to suppress a statement, we apply

a deferential standard of review to the trial court's findings of fact. State v.

S.S., 229 N.J. 360, 379 (2017). We accept the trial court's factual findings


                                                                            A-2485-19
                                        10
unless they are not supported by sufficient credible evidence in the record. Id.

at 381 (citing State v. Gamble, 218 N.J. 412, 424 (2014)). In contrast, we

review the trial court's legal conclusions de novo. Id. at 380. Accordingly, we

are not bound by a trial court's interpretations of the legal consequences that

flow from established facts. See Manalapan Realty L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995); State v. Harris, 457 N.J. Super. 34, 43–

44 (App. Div. 2018).

      In State v. P.Z., our Supreme Court recognized that although "Miranda

established a per se rule to counteract the inherently coercive nature of

custodial interrogations by law enforcement[,] it did not eliminate the due

process requirement that all statements given during an interrogation must be

voluntary." 152 N.J. 86, 113 (1997) (citing Miller v. Fenton, 474 U.S. 104,

109–10 (1985)).    Accordingly, applying a "totality of the circumstances"

analysis, both federal and New Jersey precedents require reviewing courts to

consider whether the defendant's statements were "the product of an essentially

free and unconstrained choice by [the defendant]," or instead "whether the

defendant's will [was] overborne and his [or her] capacity for self-

determination critically impaired." Id. at 113 (quoting Arizona v. Fulminante,

499 U.S. 279, 285–86 (1991), and Schneckloth v. Bustamonte, 412 U.S. 218,

225–26 (1973)); see also State v. A.M., 237 N.J. 384, 398 (2019) (listing

                                                                         A-2485-19
                                      11
relevant factors that should be considered as part of the totality of the

circumstances analysis (citing State v. Miller, 76 N.J. 392, 402 (1978))). Our

review of police-obtained confessions for due process violations is "searching

and critical" to ensure protection of a defendant's constitutional rights. State v.

Patton, 362 N.J. Super. 16, 43 (App. Div. 2003) (citing State v. Pickles, 46

N.J. 542, 577 (1966)).

      In this instance, the July 22, 2018 interrogation was video recorded in

accordance with Rule 3:17. The trial court thus had the opportunity to observe

what transpired, including the detectives' demeanor and defendant's

deportment.   See A.M., 237 N.J. at 401 (noting "that by videotaping their

questioning of defendant, police permitted the [motion] court to review the

interview and assess defendant's overall deportment and conduct as well as the

officers' demeanor and conduct throughout the custodial interrogation").

      The trial court found both detectives to be credible witnesses. The court

specifically accredited the LTPD detective's testimony that his personal

relationship was with the victim's family and not with defendant. The court

thus concluded there was "no sort of relationship [between the LTPD detective

and defendant] that would affect [d]efendant's understanding of what was

taking place." We see no reason to disturb that finding.




                                                                            A-2485-19
                                        12
       The trial court also found that the Miranda warnings were properly

administered; defendant at no time during the first interrogation made a

request to speak to an attorney; defendant was alert and cogent; there was no

indication she was exhausted or under the influence of drugs or alcohol; and

"[t]he environment of the interview was business-like and in no way

oppressive."

       We accept those findings as well, as they are amply supported by

credible evidence in the record. S.S., 229 N.J. at 381.

       Based on the totality of the circumstances, the trial court concluded that

the State had established beyond a reasonable doubt that defendant knowingly,

intelligently, and voluntarily waived her Miranda rights and that her July 22,

2018 statement was given voluntarily.         Applying our de novo standard of

review to the trial court's legal conclusions, Harris, 457 N.J. Super. at 43–44,

we agree with the trial court that the statements defendant made at the first

interrogation session were voluntary and admissible.

                                       III.

       We next address the circumstances relating to the second stationhouse

interrogation during which defendant admitted she provided the victim with

CDS.     Defendant contends the detectives did not scrupulously honor her

repeated requests to speak to an attorney. For the following reasons, we agree.

                                                                          A-2485-19
                                       13
                                       A.

      The United States Supreme Court in Miranda devised the now-familiar

warnings to safeguard the Fifth Amendment's guarantee of the privilege

against self-incrimination. Miranda, 384 U.S. at 444, 468–72. The Supreme

Court established a per se rule: the failure to properly administer the Miranda

warnings, or the failure to honor an invocation of the right to remain silent or

the right to speak to an attorney, generally requires the suppression of any

resulting admission. Id. at 465. This rule is strictly enforced, especially under

New Jersey law. As our Supreme Court noted in State v. Bey, "[a]lthough the

United States Supreme Court has held that the state must prove admissibility

of a confession by only a preponderance of the evidence, this Court has held

that the State must prove admissibility beyond a reasonable doubt." 112 N.J.

123, 134 (1988) (citations omitted).

      Miranda made clear that if the accused "indicates in any manner and at

any stage of the process that he [or she] wishes to consult with an attorney

before speaking there can be no questioning." 384 U.S. at 444–45. As the

Court later emphasized in another landmark case, Edwards v. Arizona, once a

request for counsel has been made, an interrogation may not continue until

either counsel is made available or the suspect initiates further communication

sufficient to waive the right to counsel. 451 U.S. 477, 484–85 (1981).

                                                                          A-2485-19
                                       14
      Not every reference to a lawyer, however, requires a halt to questioning.

Reviewing courts must determine on a case-by-case basis whether the mention

of counsel constitutes an invocation of the right to counsel. In making this

determination, reviewing courts consider the totality of the circumstances,

"including all of the suspect's words and conduct." State v. Diaz-Bridges, 208

N.J. 544, 569 (2011).

      In State v. Alston, 204 N.J. 614 (2011), our Supreme Court carefully

surveyed the relevant precedents and provided instruction on how to interpret a

suspect's reference to counsel and the required police response to such a

reference. The Court acknowledged it has followed a "different approach"

than its federal counterpart when determining whether a request for counsel

has been made, citing its decision in State v. Reed, 133 N.J. 237 (1993), where

it held that "a suspect need not be articulate, clear, or explicit in request ing

counsel; any indication of a desire for counsel, however ambiguous, will

trigger entitlement to counsel." Id. at 621–22 (quoting Reed, 133 N.J. at 253)

(citations omitted). The Alston Court also noted that "because the right to

counsel is fundamental, courts interpret equivocal requests for counsel in the

light most favorable to the defendant." Id. at 621 (quoting State v. McCloskey,

90 N.J. 18, 26 n.1 (1982)).




                                                                          A-2485-19
                                       15
      Alston further emphasized that "if the words amount to even an

ambiguous request for counsel, the questioning must cease, although

clarification is permitted; if the statements are so ambiguous that they cannot

be understood to be the assertion of a right, clarification is not only permitted

but needed." Id. at 624. The Court added that officers may not use their

obligation to clarify the suspect's request by asking "questions that 'operate to

delay, confuse, or burden the suspect in his [or her] assertion of his [or her]

rights.'" Id. at 623–624 (quoting State v. Johnson, 120 N.J. 263, 283 (1990)).

We interpret that important admonition to prohibit interrogating officers not

only from posing questions that burden the suspect in asserting his or her

rights, but also from offering advice or making comments that effectively

burden the assertion of the suspect's right to speak with an attorney.

      The Court in Alston closely examined—and ultimately embraced—the

reasoning in our decision in State v. Messino, 378 N.J. Super. 559 (App. Div.

2005). In that case, the suspect asked the officer "[d]o you think I need a

lawyer?" 387 N.J. Super. at 573. The officer replied by explaining "that was

[the suspect's] call." Ibid. We rejected Messino's argument that his confession

should be suppressed.       Id. at 578.      In reaching that conclusion, we

distinguished two federal appellate decisions that each held that the

defendants' references to attorneys constituted requests for counsel. Ibid. In

                                                                          A-2485-19
                                       16
Maglio v. Jago, 580 F.2d 202, 203 (6th Cir. 1978), the United States Court of

Appeals for the Sixth Circuit held the suspect's statement "Maybe I should

have an attorney" was an assertion of the right to counsel. In United States v.

Clark, 499 F.2d 802, 805 (4th Cir. 1974), the United States Court of Appeals

for the Fourth Circuit held the suspect's statement "I had better talk to a

lawyer" was a request for counsel.           Using those federal precedents as

guideposts, we determined in Messino that the suspect's statement was more in

the nature of a request for advice than an ambiguous assertion of the right to

counsel.   We thus concluded Messino's question "[d]o you think I need a

lawyer?" was not an assertion of the right to counsel and did not require the

questioning to end. 378 N.J. Super. at 578.

       As we have noted, the Supreme Court in Alston embraced the Messino

rationale and cited to Maglio and Clark. In Alston, the defendant asked police,

"should I not have a lawyer?" Our Supreme Court concluded that question

was,

            in actuality, not an assertion of a right, ambiguous or
            otherwise. Rather, it was a question, posed to the
            investigating officer, that amounted to defendant's
            request for advice about what the detective thought
            that defendant should do. The response of the officer,
            which was entirely appropriate under the
            circumstances, was a simple request for clarification,
            in which he asked "[do y]ou want a lawyer?"

            [204 N.J. at 626 (alteration in original).]
                                                                        A-2485-19
                                        17
        The Court further explained,

              Although in responding to defendant's query about the
              mechanics of securing counsel, re-reading the portion
              of the Miranda warnings about the appointment of
              counsel might have been the more prudent course, on
              balance, we conclude that the detective's response was
              a fair recitation of the right to counsel and the right to
              have the interrogation cease. More to the point,
              because the detective was not obligated to give
              defendant advice about whether he should assert any
              of his rights, we cannot fault his choice of words as he
              sought to clarify defendant's requests while avoiding
              giving him the advice he was seeking.

              [Id. at 628.]

        Importantly for purposes of the present case, the Court further remarked,

"[t]he words the detective used in an effort to clarify whether defendant was

attempting to assert any of his rights were neither inaccurate nor misleading."

Ibid.

                                         B.

        We next apply these foundational legal principles to the circumstances

of the second stationhouse interrogation. Defendant's first reference to her

right to counsel—"Do I need a lawyer" 9—was, as in Alston, merely a request


9
   The CourtSmart transcript of the motion hearing suggests that defendant
stated, "[c]an I maybe get a lawyer." See supra note 6. That statement, in our
view, would constitute an unequivocal assertion of the right to counsel that
would have required the immediate cessation of the nascent interrogation. But
as we have noted, we rely on the transcript of the electronically-recorded

                                                                           A-2485-19
                                         18
for advice and not an assertion of a right, ambiguous or otherwise. Alston, 204

N.J. at 626. The LTPD detective's response—"That's up to you. I can't give

you legal advice if you want an attorney or not"—was entirely appropriate.

      Defendant's second reference to the right to counsel and the CMCPO

detective's ensuing response are very different.        Defendant's declaration

"That's why I feel I might need a lawyer" is substantially similar to the

statement found to constitute an assertion of the right to counsel in Maglio

("Maybe I should have an attorney").          Construing this in the light most

favorable to defendant, Alston, 204 N.J. at 621, we conclude that defendant's

second reference was an invocation of her right to counsel. 10

      The CMCPO detective's initial response, "[w]ell, I mean that's a decision

you need to make" was appropriate.          Not so for the detective's following

statement: "[b]ut if you didn't do anything, you certainly don't need to have, I

mean that's—."

      We infer from the context of the colloquy that the detective was telling

defendant, essentially, that if she did not do anything wrong—e.g., provide

interrogation that was marked as Exhibit S-6 at the suppression hearing. See
supra note 5.
10
   Applying the rationale of Maglio and Clarke, defendant's third reference to
an attorney—"Yeah and that's why I feel like I need a lawyer"—constitutes a
more definitive request for counsel.


                                                                          A-2485-19
                                       19
CDS to the victim—then she did not need to have an attorney. Certainly,

defendant interpreted the detective's remark as such when she immediately

replied, "I didn't. I feel like I didn't do anything wrong."

         Although the detective's transcribed sentence ends abruptly without

explicitly repeating the word "attorney," 11 it is clear from the context of the

colloquy that the CMCPO detective was referring to defendant's need to have

an attorney. The trial court did not make a factual finding that the CMCPO

detective was referring to defendant's need to have something other than an

attorney. Nor did the State argue—either before the trial court or on appeal—

that the detective was referring to the need for something other than an

attorney. Furthermore, on cross-examination at the suppression hearing, the

LTPD detective not only confirmed his colleague was referring to the need for

an attorney, but also admitted to making such statements to suspects as part of

his own interrogation technique. The transcript of the suppression hearing

reads:

             Defense     So at this time she's told that if she—she
             Counsel:    doesn't need a lawyer if she didn't do

11
   We note the transcript of the suppression hearing is significantly different.
That version reads: "That's a decision you have to make. But if you didn't do
anything wrong you certainly don't need to have one. I mean that's—."
(emphasis added). The suppression hearing transcript version leaves no doubt
the detective was referring to the need to have an attorney.


                                                                         A-2485-19
                                        20
                         anything wrong, correct?

           LTPD          That's exactly what [the CMCPO
           Detective:    detective] said, if she didn't do anything
                         wrong she wouldn't need a lawyer.

           Defense       So it's—in your training and technique
           Counsel:      it's normal—

           LTPD          Training and technique, yes, I've
           Detective:    advised people before if they did
                         nothing wrong then, yes, they would not
                         need a lawyer. Yes, I've said that
                         before.[12]

      The trial court reviewed the CMCPO detective's challenged comment

and concluded, "it is unlikely that a reasonable person would consider the

Detective's statement as an attempt to coerce a confession or a blatant

disregard of a request for an attorney." Although we generally defer to a trial

court's factual findings, as we have already noted, we need not defer to the trial

court's interpretation of the legal consequences that flow from factual findings.

Manalapan Realty, 140 N.J. at 378. Rather, we apply a de novo standard of

review. Harris, 457 N.J. Super. at 43–44.




12
   We are troubled by the LTPD detective's testimony that he was trained to
advise interrogees they do not need to speak to a lawyer if they have done
nothing wrong. For the reasons stated in this opinion, we conclude such
advice impermissibly undercuts the Miranda warnings and cannot be
countenanced.

                                                                           A-2485-19
                                       21
      The legal test is not whether an interrogating officer "blatantly

disregards" a request for counsel. Rather, the State bears the burden to show

scrupulous compliance with Miranda and Edwards. See State v. Hartley, 103

N.J. 252, 260–61 (1986); see also Bey, 112 N.J. at 134 ("the State must prove

admissibility beyond a reasonable doubt").

      Nor does it matter whether the detective's offhand remark was "an

attempt to coerce a confession." In determining whether Miranda rights were

scrupulously honored, we do not examine whether an interrogating officer

intended to undermine the Miranda warnings and coerce a confession, but

rather whether the officer's words and actions complied with Miranda's strict

requirements. There is no "good faith" exception to Miranda. See People v.

Smith, 37 Cal. Rptr. 2d 524, 525 (Cal. Ct. App. 1995) (declining "to extend the

'good faith' exception to the Fourth Amendment's exclusionary rule"

recognized under California law "to salvage a confession obtained in violation

of the Fifth Amendment"); cf. State v. Novembrino, 105 N.J. 95 (1987)

(rejecting a "good faith" exception to the exclusionary rule under Article I,

Paragraph 7 of the New Jersey Constitution, the state constitutional

counterpart to the Fourth Amendment.).       A Miranda violation triggers the

exclusionary rule, whether intentional or inadvertent.




                                                                        A-2485-19
                                       22
      In this instance, under the per se Miranda/Edwards rule as interpreted by

the New Jersey Supreme Court in Alston, the CMCPO detective was required

either to cease questioning or to pose only questions designed to clarify

whether defendant was invoking her right to consult with an attorney. He was

not authorized to offer advice. Although the CMCPO detective professed that

he could not give legal advice or try to influence defendant's decision, he did

in fact influence defendant by telling her, in practical effect, that innocent

persons do not need the assistance of counsel at a stationhouse interrogation.

That statement burdens the right to counsel because it could lead an interrogee

to believe that police will infer guilt from a request for an attorney, thereby

discouraging the assertion of the right.

      In these circumstances, in sharp contrast to the situation in Alston, we

are permitted—indeed, we are obliged—to "fault [the detective's] choice of

words." 204 N.J. at 628. The proposition that interrogees who "didn 't do

anything [wrong]" have no need of a lawyer is by no means "a fair recitation of

the right to counsel and the right to have the interrogation cease." Ibid. To the

contrary, the suggestion that innocent suspects do not need to have an attorney

runs diametrically counter to the letter and spirit of Miranda and was, without

question, "inaccurate [and] misleading." Ibid.




                                                                          A-2485-19
                                           23
      In sum, far from clarifying an ambiguous request for counsel or

deflecting a mere request for advice, the detective's response seriously

undermined one of the essential protections embodied in the Miranda

warnings, impermissibly burdening defendant's assertion of the right to

counsel. See id. at 623. There is no doubt that Miranda would be violated if

warnings administered at the outset of a custodial interrogation were altered to

read, in pertinent part, "you have the right to the presence of an attorney,

although you do not need one if you did nothing wrong." Here, the impact of

the CMCPO detective's misstatement is no less significant merely because it

was made spontaneously in the course of the interrogation. In this instance,

the detective's inappropriate comment was offered as defendant struggled to

decide if she should stop the interrogation and consult with counsel. At that

critical moment, defendant was particularly vulnerable to external influence

and strict and faithful adherence to Miranda principles was essential.

      We recognize that both detectives stated repeatedly that it was for

defendant alone to decide whether to exercise her right to counsel, and that

they "[could] not influence [her]" election "one way or the other." Moreover,

we acknowledge that we must consider the totality of the circumstances when

reviewing an alleged Miranda violation. See Diaz-Bridges, 208 N.J. at 569.

For the most part, the detectives' efforts to clarify defendant's references to her

                                                                            A-2485-19
                                        24
right to counsel and deflect her request for legal advice were accurate and

appropriate. However, that circumstance neither minimizes nor remediates the

harm caused by the CMCPO detective's inaccurate and misleading remark.

      Here, while the detective's improper remark was brief, its impact is self-

evident—particularly when considering defendant's immediate response. The

Miranda warnings are concise and compact.        It takes only a few words to

properly advise an interrogee of his or her right to counsel. Equally, only a

few spontaneously uttered words can undermine and burden that right.

      In this instance, the detective's ill-advised   remark that an innocent

person does not require assistance from counsel tacitly implied that a request

to stop the interrogation to speak to an attorney would evince a consciousness

of guilt. We reiterate that defendant's immediate response was to assert that

she felt she had done nothing wrong.       In sum, the detective's problematic

statement—even when viewed in context with his other appropriate

responses—impermissibly burdened the assertion of defendant's right to

counsel and thus tainted her ensuing decision to proceed with the interrogation.

See Alston, 204 N.J. at 623–24.

      In view of our conclusion that the per se Miranda rule was violated

during an early stage of the second stationhouse interrogation, thereby

triggering the suppression remedy as to all admissions made thereafter, we

                                                                         A-2485-19
                                      25
need not address defendant's alternate contention that her statement was

involuntary considering the totality of the circumstances. See P.Z., 152 N.J. at

113.

                                       IV.

       For the foregoing reasons, we affirm the portion of the trial court's July

11, 2019 order denying defendant's motion to suppress her July 22, 2018

statement, and reverse the portion denying defendant's motion to suppress her

statements made at the second interrogation. We remand to the trial court for

proceedings consistent with this opinion.

       Affirmed in part; reversed and remanded in part.       We do not retain

jurisdiction.




                                                                          A-2485-19
                                       26